Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 1, 2022

                                    No. 04-22-00540-CV

 Al SUAREZ, as Mayor of the City of Converse, Jeff Beehler, as Place 5 Member, City Council
of the City of Converse, Kathy Richel, as Place 1 Member, City Council of the City of Converse,
Shawn Russell as Place 3 Member, City Council of the City of Converse, Marc Gilbert, as Place
   6 Member, City Council of the City of Converse, Le Ann Piatt, City Manager of the City of
      Converse, Holly Nagy as Secretary of the City of Converse, and the City of Converse,
                                           Appellants

                                              v.

                                     Katherine SILVAS,
                                          Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI22419
                          Honorable Aaron Haas, Judge Presiding


                                       ORDER
       The Appellee’s Unopposed First Motion for Extension of Time to File Appellee’s Brief is
hereby GRANTED. The appellee’s brief is due on or before November 30, 2022.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court